Citation Nr: 1730965	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-00 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent prior to December 24, 2015, for an anxiety disorder, and a rating in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to December 24, 2015.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1963 to March 1967.

This case comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO granted service connection for anxiety disorder and assigned a 10 percent rating effective February 23, 2007.  In a December 2011 Statement of the Case (SOC), the RO increased the assigned rating to 30 percent, effective the date of service connection.  Thereafter, in an April 2016 Supplemental Statement of the Case (SSOC), the RO increased the assigned rating to 50 percent, effective December 24, 2015.

In a June 2012 SSOC, the RO denied the raised claim for TDIU, but later granted the claim in March 2016, effective December 24, 2015.  Thus, a claim for TDIU remains pending before the Board for the period prior to December 24, 2015.  In this regard, the Board notes that while the Veteran has recently filed a May 2016 notice of disagreement with the March 2016 assignment of the "effective date" of TDIU, the Board is unable to conclude that this issue is any different than the issue that is already before the Board and will therefore not order that an SOC be issued to this matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Although the Board further notes that the Veteran also expressed disagreement with entitlement to an earlier effective date for Dependent's Education Assistance, an issue that was not previously before the Board, in the interests of procedural clarity, the Board will also not order that the RO issue an SOC as to this issue at this time.  Id. 

In September 2013, the Veteran testified at a Board hearing via video conference.  Later that month, he submitted additional evidence with a waiver of RO review.
This claim was previously before the Board in February 2017, at which time the Board remanded it for additional development.  


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's anxiety disorder did not result in occupational and social impairment with reduced reliability and productivity prior to April 20, 2012.

2.  The evidence of record indicates that the Veteran's anxiety disorder resulted in occupational and social impairment with reduced reliability and productivity beginning April 20, 2012.

3.  At no point during the appeal period has the Veteran's service-connected anxiety disorder resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment is clearly not indicated.  

4.  The combined disability rating for the Veteran's service-connected disabilities did not meet the schedular threshold requirements for consideration of the assignment of a TDIU rating prior to December 24, 2015.

5.  The more probative and competent evidence of record preponderates against a finding that the Veteran's service-connected anxiety disorder disability is of such a nature and severity as to prevent him from securing or following substantially gainful employment. 





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for an anxiety disorder prior to April 20, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2016).

2.  The criteria for a rating of 50 percent, but not higher, for an anxiety disorder prior to December 24, 2015, have been met, for the period from April 20, 2012, to December 23, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2016).

3.  The criteria for a rating in excess of 50 percent for an anxiety disorder after December 24, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2016).

4.  The criteria for entitlement to a TDIU rating prior to December 24, 2015, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the March 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board February 2017 in order to obtain an outstanding VA examination report.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Increased Ratings in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Anxiety Disorder, Not Otherwise Specified

Under Diagnostic Code 9413, the General Rating Formula for Mental Disorders is used for an anxiety disorder.  The General Rating Formula provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally being able to function satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, the Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as with work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

Merits of the Claim

Initial Rating in Excess of 30 Percent Prior to April 20, 2012

The Veteran received a VA mental health consultation in January 2008, and he stated that he lived with his girlfriend.  Although he indicated that he did not like crowds, he also stated that he spent time golfing with a senior group of 12 to 15 people, participated in a pool league, went to the Moose Lodge, and occasionally had dinner and a movie.

In a January 2009 Geriatric Psychiatry Note, the Veteran noted that he still experienced intrusive thoughts, flashbacks, nightmares, insomnia, thoughts of striking his girlfriend, and paranoid thoughts.  As a result of his examination, the physician gave the Veteran a GAF score of 45.  

The Veteran received a VA PTSD examination in March 2011.  The examiner reviewed the Veteran's previous mental health treatments, finding that the Veteran attended depression group sessions in 2005 and was diagnosed with Adjustment Disorder with depressed features.  The Veteran then received mental health treatment in 2007, where he recounted his stressors and was diagnosed with Major Depressive Disorder, rule out PTSD, in December 2007.  The examiner then noted that the Veteran was diagnosed with PTSD in December 2010.

The examiner further noted that the Veteran had two sons, with whom he had a very good relationship, and also a girlfriend of four years with whom he lived.  The Veteran indicated that he talked on the phone frequently with his children and also that he and his girlfriend had a good relationship; the Veteran estimated that he spent 80 percent of his time with her.  The Veteran also reported that he had two close friends that he felt like he "can call on any time day or night and they'll be there to help me."

Upon examination, the examiner noted that the Veteran's speech was clear and coherent, and he had a cooperative, friendly, and attentive attitude.  The Veteran was noted as having intact orientation to person, time, and place; linear and goal orientated thought process was also intact.  The examiner indicated that the Veteran did not have any hallucinations, panic attacks, obsessive/ritualistic behavior, nor did he have any homicidal or suicidal thoughts.  The Veteran also had good impulse control, with no difficulties with violent or aggressive behavior. 

Finally, the examiner considered the Veteran's employment history, and noted that he worked as a machinist for 20 years, but had been unemployed for five to ten years.  The Veteran stated that his job was too stressful and frustrating, and he started to dread going to work.  The Veteran did not contend, however, that his unemployment was due to the effects of his mental disorder.  Based on a complete review of the Veteran's examination and mental health history, the examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, and diagnosed the Veteran with an anxiety disorder, not otherwise specified.

The Board finds these examinations highly probative of the Veteran's mental state prior to April 20, 2012, and concludes that an initial evaluation higher than 30 percent is not warranted from the date of the claim to April 20, 2012.  The competent, credible medical records prior to April 20, 2012, indicate that the Veteran enjoyed a positive relationship with both his live-in girlfriend and two children.  He did not have evidence of impaired judgment or panic attacks, and his inability to find work was not related to his mental disorder.  A 50 percent evaluation is not warranted, as the Veteran did not exhibit evidence of occupational and social impairment due to short or long term memory impairment, impaired judgment or abstract thinking, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social relationships.  The evidence shows that the Veteran enjoyed positive relationships with his girlfriend and sons, and was able to establish friendships that included traveling and golf outings.  A 70 percent evaluation is not warranted because the Veteran did not have deficiencies in areas such as work, school, family relations, judgment, thinking or mood, nor did he have an inability to establish and maintain effective relationships.  Finally, a 100 percent evaluation is not warranted as the Veteran did not have symptoms that were productive of total occupational and social impairment.  

Rating in Excess of 30 Percent from April 20, 2012 - December 23, 2015

The Veteran received a private psychological evaluation on April 20, 2012, and the examiner noted that the Veteran was a loner and only had two friends.  He was not currently dating, and did not associate with relatives.  The Veteran reported being in a depressed mood and being irritable most days, with feelings of worthlessness and excessive or inappropriate guilt.  He further reported having an inability to concentrate, along with social withdrawal and indicating that he prefers being alone.  The Veteran indicated that he had increased irritability or anger, and also had thoughts of his death but no specific plan for suicide.  As a result of the Veteran's examination, the examiner diagnosed the Veteran with PTSD, major depressive disorder, recurrent, and dementia due to undetermined etiology.

The examiner opined that the Veteran had a severe depressive disorder and significant memory impairment.  His memory problems prevented him from recalling important aspects of traumatic events, but they still manifested emotionally which led to feelings of detachment and estrangement from others and affected family dynamics.  Furthermore, the examiner opined that the Veteran's memory disorder and major depressive disorder would prevent him from performing a job at this point in his life.  The Veteran would be unable to perform simple, routine, and repetitive tasks.  He would also not respond well to supervision and would have severe problems with concentration, persistence, and pace.

A rating of 50 percent is appropriate effective April 20, 2012, because the evidence indicates that the Veteran's occupational and social impairment manifested to such a degree.  The competent, credible psychological evaluation from April 20, 2012, indicates that the Veteran's occupational and social impairment began to manifest in a more severe fashion.  Socially, the Veteran's relationship with his live-in girlfriend ended and the evidence indicates his relationship with his children deteriorated.  The Veteran continued to indicate that he had two friends, but he also stated that he was a loner and reported social withdrawal.  Moreover, the April 20, 2012, examiner indicated that the Veteran's diagnoses would present an occupational impairment that would lead to reduced reliability and productivity.  As such, the Board finds that the Veteran's anxiety disorder warrants a 50 percent evaluation effective April 20, 2012.  A 70 percent evaluation is not warranted as the Veteran did not have deficiencies in areas such as work, school, family relations, judgment, thinking or mood, nor did he have an inability to establish and maintain effective relationships.  A 100 percent evaluation is not warranted as the Veteran did not exhibit total occupational and social impairment during this time period.  

Disability Rating in Excess of 50 Percent after December 24, 2015

The Board notes that the Veteran was granted a 50 percent evaluation effective December 24, 2015, based on a review of his VA examination from the same date.  The examiner found that the Veteran had difficulty adapting to stressful circumstances, difficulty establishing and maintaining effective work and social relationships, and also panic attacks more than once a week. 

An evaluation in excess of 50 percent is not warranted after December 24, 2015, because the Veteran has not exhibited deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood.  At the December 24, 2015, VA examination, the Veteran denied suicidal ideations and did not report near-continuous panic or depression affecting his ability to function independently.  He also did not neglect his personal appearance and hygiene, as his examiners throughout the appeal period noted that the Veteran presented as a neat individual.  Furthermore, the Veteran did not display an inability to establish and maintain effective relationships.  Although the evidence suggests his relationships deteriorated during this time, the Veteran maintained that he still had friends.  

The Veteran received mental health treatment in June 2016 and indicated he had remarried.  His thought process was noted to be logical and goal-directed, and the Veteran denied any suicidal ideations or issues with depression.  Furthermore, the Veteran's memory was noted to be intact, and the examiner found him to be neatly dressed with excellent hygiene.  As there is no indication that the Veteran's anxiety conditioned had worsened, a rating in excess of 50 percent after December 24, 2015 is not warranted.  A 70 percent evaluation is also not warranted as the Veteran does not have deficiencies in areas such as work, school, family relations, judgment, thinking or mood, nor does he have an inability to establish and maintain effective relationships.  Finally, a 100 percent evaluation is also not warranted as the Veteran does not have total occupational and social impairment.

The Board notes the representative's argument that the Veteran's GAF scores consistently indicated a level of severity that warrants a 100 percent evaluation.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  Although the Veteran's GAF scores for the period on appeal were between 41 and 50, the Veteran's examinations and own statements indicate that he did not exhibit the serious symptoms typically associated with such a score.  He denied any suicidal ideations or severe obsessional rituals, and he also indicated that he maintained friendships and that his unemployment was not related to his mental disorder.  Therefore, a rating in excess of 50 percent effective from December 24, 2015, is also not warranted.  

Extraschedular Consideration

The Board has considered whether an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2016).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2016).

The Board initially finds that the applicable rating criteria clearly contemplate the level of disability demonstrated by the Veteran's symptoms throughout the time frame on appeal.  In addition, the Veteran's service-connected anxiety disorder has not been shown to markedly interfere with employment beyond that contemplated in the assigned rating, to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  The Veteran indicated that he stopped working as a machinist due to stress with regards to his workload and being passed over for a promotion.  Moreover, the relevant evidence associated with the claims file does not document that the Veteran's anxiety disorder was the cause of his unemployment and the medical evidence of record does not indicate that the Veteran's anxiety disorder rendered him unemployable.  Additionally, the record does not show that anxiety disorder results in frequent periods of hospitalization.  Therefore, the Board finds that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

TDIU

The Veteran has essentially contended that his service-connected anxiety disorder prevents him from obtaining and maintaining substantially gainful employment. 

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability or disabilities, an "extraschedular TDIU" may be assigned and the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the record reflects that the Veteran is also service connected for bilateral hearing loss, rated as 40 percent disabling effective February 7, 2006, and tinnitus, rated as 10 percent disabling effective February 7, 2006.  The Veteran's combined evaluation for compensation is 50 percent from February 7, 2006, 60% from February 23, 2007, and with this decision's grant of a 50 percent rating from April 20, 2015, 70 percent from April 20, 2015.  As the Veteran's combined rating is not 70 percent or more until April 20, 2015, he does not meet the criteria for consideration of entitlement to TDIU on a schedular basis prior to this date.  38 C.F.R. § 4.16(a).

The Board does not find that the Veteran is entitled to a scheduler TDIU for the period of April 20, 2015, to December 23, 2015, or that referral for extraschedular consideration is warranted for the period prior to April 20, 2015.  The evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  Specifically, the evidence of record demonstrates that the Veteran did not report that he was unable to obtain and maintain any gainful employment due to these service-connected disabilities.  The Board notes that the April 20, 2012, examiner found that the Veteran would be unable to perform a job due to his mental disorders and memory issues.  The Veteran, however, indicated in his September 2013 videoconference hearing that he retired in 2000 and did not seek further employment.  Although the Veteran stated that his hearing was a part of the reason he stayed unemployed, he also indicated that he wanted to enjoy his retirement.  The Veteran's statements are found to reflect that with respect to the period prior to December 24, 2015, he was unemployed by choice, not by reason of his service-connected disabilities. 

In conclusion, while the Board does not wish to minimize the nature and extent of the Veteran's service-connected disabilities, the evidence of record simply does not support his claim that the service-connected disabilities are sufficient to produce unemployability prior to December 24, 2015.  Although his psychiatric disorder exhibits a degree of impairment, the evidence does not reflect that gainful employment is precluded solely due to that service-connected disability.  To the extent the Veteran is limited by his service-connected disabilities, any such limitation is found to be contemplated in, and is being adequately compensated by, the current disability rating assigned for his service-connected disability.  Accordingly, for reasons set forth above, a TDIU rating is not warranted prior to December 24, 2015, on either a scheduler or extraschedular basis.  38 C.F.R. § 4.16. 


ORDER

An evaluation in excess of 30 percent for an anxiety disorder prior to April 20, 2012, is denied.

A 50 percent, but not higher, evaluation for an anxiety disorder for the period of April 20, 2015, to December 24, 2015, is granted, subject to the law and regulations governing the payment of monetary benefits.

An evaluation in excess of 50 percent for an anxiety disorder effective from December 24, 2015, is denied.

Entitlement to TDIU prior to December 24, 2015, is denied




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


